Citation Nr: 1317438	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  11-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric condition, claimed as secondary to service-connected asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

As a matter of clarification, a service connection claim for depression was denied in an October 2005 Board decision.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7105 (West 2002).   

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board also observes that a change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  

In this case, the Board notes that the Veteran now claims service connection for a psychiatric disorder, to include depression and any other diagnosed psychiatric disorder, and maintains that this condition is secondary to service-connected asbestosis; a theory of entitlement not even addressed in the October 2005 Board decision.  Accordingly, as in Boggs, the Veteran's service connection claim for a psychiatric disorder, to include depression, is primarily based on a different distinct factual basis than the service connection claim previously considered and denied by the Board in October 2005.  See Boggs, 520 F.3d at 1330.  And as in Velez, the evidence submitted since the Veteran filed his original service connection claim for depression now expands the claim to include psychiatric conditions other than depression, essentially amounting to a new claim based upon different diagnosed diseases than what the Board was limited to considering in the October 2005 decision.  See Velez, 23 Vet. App. at 199.  Therefore, the threshold question of whether new and material evidence has been submitted is not implicated by this decision and the issue on appeal is as stated on the title page of this decision. 

A May 2013 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In July 2012, a claim for a dental condition, as well as an issue involving the status of dependents, were raised by the Veteran; these matter have not yet been addressed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connected for depression, primarily claimed as secondary to service connected asbestosis.   A remand is required in conjunction with this claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(d) (2012).

A brief review of the evidence in this case reflects that the STRs are negative for any complaints, treatment or diagnosis of a psychiatric nature.  VA records dated in 2008 and 2009 reflect that he was under treatment for depression.  A VA examination for mental disorders was conducted in September 2009.  The Veteran gave a history of asbestos exposure during his military service with the United States Navy.  He reported that he had been feeling depressed since 1987.  The report mentioned that the Veteran had a strong family history of depression, and that his brother was very depressed and had been hospitalized.  Major depressive disorder without psychotic features was diagnosed.  The examiner opined that the Veteran's depression was mostly biological in nature, and observed that he had a strong family history of depression.  Ultimately, the examiner opined that the Veteran was depressed and that this was not related to asbestosis.  

In a brief presented in April 2013, the Veteran's representative questioned the adequacy of the opinion.  In this regard, both the qualifications of the examiner and the basis of the opinion were raised.  The brief includes references to information pertinent to the issue of genetics and the development of conditions including depression.  

The Board acknowledges the aforementioned concerns and further finds that the September 2009 examination report did not adequately address the inquiries pertinent to secondary service connection claims.  In this regard, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  In essence, two elements must be addressed in medical opinions involving secondary service connection claim; both causation and aggravation.  

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As a related, matter, VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  With these considerations in mind and upon further review of the record, the Board finds that a new VA psychiatric examination is indicated pursuant to VA's duty to assist to include obtaining the necessary opinions relating to the Veteran's secondary service connection claim, to insure that a fully informed appellate decision can be made.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In the April 2013 brief, the Veteran's representative requested that the Veteran's service personnel records be obtained for the file and be reviewed and considered in conjunction with the readjudication of the claim.  A request for those records will be made on Remand.  

Finally, the Board observes that the Veteran primarily receives his psychiatric treatment through VA.  In this regard, it appears that VA records current to July 2011.  Accordingly, VA records of treatment, hospitalization and examination, dated from July 2011 forward will be requested for the file.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records, as have been identified in this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claim for a psychiatric condition, secondary to service-connected asbestosis.  Appropriate steps should be taken to obtain any such identified record

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's service personnel records for inclusion in the file.

3.  Obtain all records of VA treatment, hospitalization and evaluations, from July 2011 forward, and associate them with the file.  

4.  The RO/AMC shall schedule the Veteran for a VA examination in conjunction with the pending service connection claim for a psychiatric disorder, primarily claimed as secondary to service-connected asbestosis.  The claims file and a copy of this remand shall be made available to the examiner, who should review the entire claims folder in conjunction with this examination, to include the Veteran's service treatment records, if possible.  Such review should be so indicated in the examination report with specificity of the evidence reviewed.  In addition, the examiner is requested to consider and address in the examination report Veteran's lay statements relating to his symptoms and history, particularly as related to psychiatric manifestations and respiratory problems and symptoms due to asbestosis.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  In addition, the examiner is asked to consider the information and research identified in the April 2013 brief, in conjunction with rendering the opinions requested below.

a).  The examiner is also asked to separately identify and diagnose any currently manifested psychiatric disorders, describing the symptomatology associated with the diagnosed disorders to the extent possible. 

b).  For each diagnosed psychiatric disorder, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that (i) the disorder was incurred, or first manifested during the Veteran's period of active service from February 1968 to January 1970, or during the first post-service year, or (ii) whether the condition is at last as likely as not to be otherwise etiologically related to his period of service (such as by virtue of chronicity and continuity of symptoms, or based on a finding that it was caused by or related to any incident or event that occurred during service).  In providing this opinion, the examiner is requested to evaluate the Veteran's lay history as appropriate and pertinent.  The supporting basis/rationale for all opinions expressed should be discussed.  If the examiner determines that it is not feasible to respond to any of the requested inquiries the examiner should explain why it is not feasible to respond.  

c).  The Veteran has also maintained that his claimed psychiatric disorder is secondary to service-connected asbestosis.  With respect to this theory of entitlement, the examiner must provide opinions as to following question: is it at least as likely as not (at least a 50 percent probability) that any currently diagnosed psychiatric disorders (addressed separately) was proximately caused, or aggravated (i.e., permanently worsened) beyond it natural progress, by service-connected asbestosis?  

If aggravation (i.e., permanent worsening) is found, to the extent possible, the examiner should identify the clinical signs, symptoms and manifestations of any such disorder which establish: (1) the degree of severity before the onset of aggravation (permanent worsening) of the psychiatric disorder(s); and (2) the degree of severity at the onset of aggravation (permanent worsening) of any such psychiatric condition.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than a 50 percent); "at least as likely as not" (meaning a likelihood of at least 50 percent); or, "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, and that his reports must be considered in formulating the requested opinion.  In providing these opinions, the examiner is requested to evaluate the Veteran's lay history as appropriate and pertinent.   If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.  A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.  If the examiner determines that it is not feasible to respond to any of the requested inquiries the examiner should explain why it is not feasible to respond.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter the RO should readjudicate the service connection claim for a psychiatric disorder, to include consideration of secondary service connection based on a relationship to asbestosis.  If the determination as to any claim being readjudicated remains adverse to the Veteran, then he and his representative should be furnished with a Supplemental Statement of the Case and should be afforded a reasonable period of time within which to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


